Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 01/22/2022. Claims 1-21, 23, 30, 37, 38, 44-46, and 51 are canceled.  Claims 22, 29, 36 and 50 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Snyder 1/31/2022. 

The CLAIMS have been amended as follows: 
22. (Currently Amended) A plasma thruster comprising:
a propellant tank containing a propellant;
a plasma liner operably coupled to receive said propellant from said propellant tank at an upstream entrance of the plasma liner, and to output a plasma at a downstream exit of the plasma liner;

a magnet system comprising a plurality of permanent magnets, the magnet system outputting magnetic field lines defining a flow boundary within a volume space of said plasma liner and extending outside said volume space downstream of the downstream exit of the plasma liner, said magnet system operable to define a magnetic nozzle at a region of the downstream exit of the plasma liner, the magnetic nozzle consisting of a single converging section, a single throat section downstream of said single converging section and a single diverging section downstream of said single throat section, the single diverging section disposed outside said volume space downstream of the downstream exit of the plasma liner,
wherein the plurality of permanent magnets comprises first and second radially-disposed magnets with non-overlapping axial extensions, each magnet of said first and second radially-disposed magnets comprising an annular radially magnetized permanent magnet,
wherein said flow boundary within said single throat section is smaller than said flow boundary within said single converging section,
wherein said magnetic field lines have a non-zero magnetic field strength throughout the volume space of the plasma liner, wherein the magnetic field strength continuously reduced downstream from said single throat section,
single converging section, single throat section, and single diverging section collectively receive and accelerate the plasma in a downstream direction; and 
wherein the plasma thruster is configured to accelerate plasma ions by ambipolar ion acceleration.
29. (Currently Amended) A plasma thruster comprising:
a propellant tank containing a propellant;
a plasma liner operably coupled to receive said propellant from said propellant tank at an upstream entrance of the plasma liner, and to output a plasma at a downstream exit of the plasma liner;
a radio frequency (RF) source configured to output an RF field within said plasma liner, wherein said RF field ionizes said propellant to an inductive plasma;
a magnet system comprising a plurality of permanent magnets, the magnet system outputting magnetic field lines defining a flow boundary within a volume space of said plasma liner and extending outside said volume space downstream of the downstream exit of the plasma liner, said magnet system operable to define a magnetic nozzle at a region of the downstream exit of the plasma liner, the magnetic nozzle consisting of a single converging section, a single throat section downstream of said single converging section and a single diverging section downstream of said single 
wherein the plurality of permanent magnets comprises first and second radially-disposed magnets with non-overlapping axial extensions, each magnet of said first and second radially-disposed magnets comprising an annular radially magnetized permanent magnet, wherein said flow boundary within said single throat section is smaller than said flow boundary within said single converging section, wherein said magnetic field lines have a non-zero magnetic field strength throughout the volume space of the plasma liner, the magnetic field strength continuously reduced downstream from said single throat section, wherein said single converging section, single throat section, and single diverging section collectively receive and accelerate said plasma in a downstream direction and eject said plasma from said plasma thruster through said single converging section; and 
wherein the plasma thruster is configured to accelerate plasma ions by ambipolar ion acceleration.
36. (Currently Amended) A plasma thruster comprising: 
a propellant tank containing a propellant; 
a plasma liner operably coupled to receive said propellant from said propellant tank at an upstream entrance of the plasma liner, and to output a plasma at a downstream exit of the plasma liner;

a magnet system comprising a plurality of permanent magnets, the magnet system outputting magnetic field lines defining a flow boundary within a volume space of said plasma liner and extending outside said volume space downstream of the downstream exit of the plasma liner, said magnet system operable to define a magnetic nozzle at a region of the downstream exit of the plasma liner, the magnetic nozzle consisting of a single converging section, a single throat section downstream of said single converging section and a single diverging section downstream of said single throat section, the single diverging section disposed outside said volume space downstream of the downstream exit of the plasma liner,
wherein the plurality of permanent magnets comprises first and second radially-disposed magnets with non-overlapping axial extensions, each magnet of said first and second radially-disposed magnets comprising an annular radially magnetized permanent magnet,
wherein said flow boundary within said single throat section is smaller than said flow boundary within said single converging section,
wherein said magnetic field lines have a non-zero magnetic field strength throughout the
volume space of the plasma liner, the magnetic field strength continuously reduced downstream from said single throat section,
single diverging section is larger than said single throat section flow boundary, wherein said plasma thruster is configured for an operating power of less than 200 W; and 
wherein the thruster is configured to accelerate plasma ions by ambipolar ion acceleration.
38. Cancel 
50. (Currently Amended) The plasma thruster according to claim 49, wherein a diameter the single throat section flow boundary at the downstream exit of the plasma liner 
Allowable Subject Matter
Claims 22, 24-29, 31-36, 39-43, and 47-50 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest applied prior art is Emsellem 2013/0067883.
Regarding claim 22, the applied prior art neither teaches nor renders obvious, in combination with the other limitations of the independent claim, wherein the plurality of permanent magnets comprises first and second radially-disposed magnets with non-overlapping axial extensions, each magnet of said first and second radially-disposed magnets comprising an annular radially magnetized permanent magnet.
Regarding claim 29, the applied prior art neither teaches nor renders obvious, in combination with the other limitations of the independent claim, wherein the plurality of permanent magnets comprises first and second radially-disposed magnets with non-overlapping axial extensions, each magnet of said first and second radially-disposed magnets comprising an annular radially magnetized permanent magnet
Regarding claim 36, the applied prior art neither teaches nor renders obvious, in combination with the other limitations of the independent claim, wherein the plurality of permanent magnets comprises first and second radially-disposed magnets with non-overlapping axial extensions, each magnet of said first and second radially-disposed magnets comprising an annular radially magnetized permanent magnet
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741